DETAILED ACTION
This office action response the Request for Continued Examination application on 11/02/2021.
Claims 1, 27, 32, and 37-49 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on November 02, 2021. Claims 1, 27, and 32 have been amended. Claims 37-49 are added new. Claims 1, 27, 32, and 37-49 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 27, and 32 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 27, 32, 37-40, and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0037409), hereinafter “D1”, in view of OPSENICA et al. (US 2017/0164212), hereinafter “D2”.
As per Claim 1, D1 discloses an apparatus comprising 
a processor ([see, e.g., item 518, [0100], and Fig. 8B]), 
a memory ([see, e.g., item 530, [0099], and Fig. 8B]), and 
communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 

information associated with a plurality of slices of a network ([see, e.g., network slice information for a particular network slice may include one or more of the an identifier of the network slice, [0037]]), 
wherein the information comprises a plurality of slice identifiers ([see, e.g., network slice information may include an identifier of the network slice, [0037]]); 
selecting a slice identifier of the plurality of the slice identifiers ([see, e.g., a network slice information parameter that may be utilized for network slice selection may include the network slice identifiers, [0039]]); and 
wherein the selected slice identifier comprises at least one of: 
a slice and a service type ([see, e.g., network slice information, such as slice identifier or service class, may be associated with a certain priority, [0039-0040]]), or 
a slice, a service type, and a slice instance.
D1 doesn’t appear to explicitly disclose: sending, to the radio access network node and a core network node, an access request comprising context information including the selected slice identifier. 
However, D2 discloses sending, to the radio access network node and a core network node ([see, e.g., a user device sends attachment request via a network node, [0009, 0045, 0099], and Fig. 9A]), an access request comprising context information including the selected slice identifier ([see, e.g., wherein the user device sends 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an efficient selection of network slices results improve the Network slice discovery and selection should be dynamic, flexible and extendable within the networks (D2, [0005]).
As per Claim 27, D1 discloses a radio access network (RAN) slicing management node comprising a processor ([see, e.g., item 518, [0100], and Fig. 8B]), 
a memory, and communication circuitry ([see, e.g., item 530, [0099], and Fig. 8B]), 
the RAN slicing management node further comprising computer-executable instructions stored in the memory of the RAN slicing management node which, when executed by the processor of the RAN slicing management node, 
cause the RAN slicing management node to perform operations comprising:
 broadcasting, to a user equipment connectable to a network in system information broadcast ([see, e.g., the RAN may broadcast information associated with available network slices, such as system information and/or beacon message, [0037]]), 
information associated with a plurality of slices of the network ([see, e.g., network slice information for a particular network slice may include one or more of an identifiers of the network slice, [0037]]), 

wherein the selected slice identifier comprises at least one of: 
a slice and a service type ([see, e.g., network slice information, such as slice identifier or service class, may be associated with a certain priority, [0039-0040]]), or a slice, a service type, and a slice instance;
D1 doesn’t appear to explicitly disclose: receiving an access request from the user equipment, the access request comprising context information including a selected slice identifier of the plurality of the slice identifiers, 
However, D2 discloses receiving an access request from the user equipment ([see, e.g., a user device sends attachment request via a network node, [0009, 0045, 0099], and Fig. 9A]), the access request comprising context information including a selected slice identifier of the plurality of the slice identifiers ([see, e.g., wherein the user device sends attachment request via a network node, the network slice type with network slice type identification and user device or user type disclosed, [0010, 0045, 0051, 0094], and Fig. 1, 9A-B, 10A-B]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an efficient selection of network slices results improve the Network slice discovery and selection should be dynamic, flexible and extendable within the networks (D2, [0005]).


As per Claim 32, is the method claim corresponding to the device claim 27 that has been rejected above.  Applicant attention is directed to the rejection of claim 27.  Claim 32 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 27.
As per Claims 37, 42, 46, D1 further discloses wherein the access request comprises a RRC connection establishment message ([see, e.g., the WTRU may indicate in the radio layer (e.g., via a RRC message) that the NAS message or the connection established, [0065-0066]).  
As per Claims 38, 43, 47, D1 further discloses wherein the access request comprises a NAS registration procedure message ([see, e.g., the WTRU may indicate in the radio layer (e.g., via a RRC message) that the NAS message or the connection established, [0065-0066]).  
As per Claims 39, 44, 48, D1 further discloses wherein the information associated with a plurality of slices includes a slice specific random access resource ([see, e.g., Slice information (e.g., Slice id number, slice name), multiple slice information (id number, name, etc.), [0078]).  
As per Claims 40, 45, 49, D1 further discloses wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to perform operations comprising: 
acquiring information associated with a plurality of slices through dedicated signaling (such as RRC message) ([see, e.g., the WTRU may indicate in the radio layer (e.g., via a RRC message) that the NAS message or the connection established, [0065-0066]).  
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0037409), hereinafter “D1”, in view of OPSENICA et al. (US 2017/0164212), hereinafter “D2”, and further in view of Song et al. (US 2014/0314100), hereinafter “D3”. 
As per Claim 41, D1 and D2 discloses the apparatus of claim 40, and D2 further discloses sending to the radio access network node and the core network node, the access request further comprising context information ([see, e.g., wherein the user device sends attachment request via a network node, the network slice type with network slice type identification and user device or user type disclosed, [0010, 0045, 0051, 0094], and Fig. 1, 9A-B, 10A-B]).
D1 doesn’t appear to explicitly disclose: wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to perform operations comprising: saving the information; determining the saved information is valid; selecting, during a subsequent access request, a slice identifier of the plurality of the slice identifiers that have been saved; sending to the radio access network node and the core network node, the access request further comprising context information.
However, D3 discloses wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to perform operations comprising: saving the information ([see, e.g., stored a local slice set containing a plurality of slices, abstract, [0034]]); 
determining the saved information is valid ([see, e.g., stored a local slice set containing a plurality of slices, abstract, [0034]]); and 

In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide selection of network slices results improve the efficiency of the networks to avoiding traffic loss (D3, [0005]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468         


/KHALED M KASSIM/Primary Examiner, Art Unit 2468